355 F.2d 930
William V. MURRY, Appellant,v.Dr. H. F. DeMESQUITA, Appellee.
No. 22276.
United States Court of Appeals Fifth Circuit.
February 9, 1966.
Rehearing Denied April 29, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney Mize, Judge.
William V. Murry, Hattiesburg, Miss., for appellant.
Leonard B. Melvin, Jr., Laurel, Miss., Melvin, Melvin & Melvin, Laurel, Miss., for appellee.
Before GEWIN and COLEMAN, Circuit Judges, and McRAE, District Judge.
PER CURIAM.


1
Substantial evidence appearing on the record to support the jury's verdict, the judgment below is


2
Affirmed.